SCALES, J. concurring.
I concur in Chief Judge Emas's excellent opinion, but write separately to emphasize how Fourth Amendment jurisprudence may sometimes upset common sense. The Chief's opinion skillfully, methodically, and with unassailable precedential support, concludes that this public sector worker has no reasonable expectation of privacy in the contents of a personally owned flash drive when the flash drive is confiscated while plugged into her work computer. This holding, while correct, may come as quite a surprise to anyone who has ever used a personally owned flash drive at work with non-nefarious intentions.